The opinion of the Court was delivered by
Knox, J.
The financial interests of a county are under the supervision and control of the county commissioners, who are required to pay all legal demands against the county by warrants drawn by them upon the county treasurer. This is the only mode of payment known to the law, and the claims are of such a multifarious character that it is impossible for the commissioners to know of their existence without presentation.
When a legal claim is presented for payment, it is the duty of the commissioners to draw their warrant for its payment. If this is refused, or if the order is not paid when demanded, a suit will lie against the county; but until demand is made, neither the commissioners nor the county are in default, and without it a suit cannot be maintained.
The interests of the public would be greatly prejudiced by permitting suits to be brought before demand made; but a contrary rule injures no one, as it is never expected that the warrants will be drawn until called for. The Court of Common Pleas held that a previous demand was unnecessary. This was erroneous. The other errors are not sustained.
Judgment reversed and venire de novo awarded.